

115 HR 4096 IH: Carbon Capture Prize Act
U.S. House of Representatives
2017-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4096IN THE HOUSE OF REPRESENTATIVESOctober 23, 2017Ms. Meng (for herself, Mr. Raskin, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo authorize the Secretary of Energy to establish a prize competition for the research,
			 development, or commercialization of technology that would reduce the
			 amount of carbon in the atmosphere, including by capturing or sequestering
			 carbon dioxide or reducing the emission of carbon dioxide.
	
 1.Short TitleThis Act may be cited as the Carbon Capture Prize Act. 2.Establishment of Prize Competition (a)Prize CompetitionThe Secretary of Energy, individually or in cooperation with the heads of other Federal agencies, shall carry out a program pursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) to award prizes competitively to incentivize the research, development, or commercialization of technology that reduces the amount of carbon dioxide in the atmosphere, including by capturing or sequestering carbon dioxide or reducing the emission of carbon dioxide.
 (b)Prize AmountIn carrying out the program established under subsection (a), the Secretary may award not more than $5,000,000, in the aggregate, to the winner or winners of the prize competition.
 (c)Definition of Federal AgencyIn this section, the term Federal agency has the meaning given the term under section 24(a)(3) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719 (a)(3)).
			